Levy, J.
The landlords brought this proceeding to obtain possession of the apartment in question upon the statutory ground, viz.: “ That being natural persons and owners of record of said *415building desire in good faith the possession thereof for their own use and for their immediate family for personal occupancy as a dwelling.” It was their contention that the apartment which they, together with their five children, occupied in another building was unfit for their use because it contained only five rooms while the apartment they sought to recover by this proceeding contained six rooms and was situated on the ground floor. The tenant did not offer any testimony to prove that the landlords were not acting in good faith. There was some evidence about a vacant apartment which occurred in the premises shortly after the landlords took title, and it was the tenant’s position that the landlords’ failure to take possession of the vacant apartment previously occurring, constituted bad faith. There is no merit in that contention. The landlord is required by the statute to establish good faith by showing that he desires the apartment for immediate, personal and family use as a dwelling. In such a case, under the authorities, his right to a final order against the tenant is absolute and this, even though there is another apartment in the building which is unoccupied and might meet the landlord’s needs as a dwelling. Why the landlords seek the particular apartment is wholly immaterial so long as they comply with the statute, show good faith and do not employ the proceedings as a subterfuge.
The trial court permitted the introduction of evidence to the effect that the landlords had rented the vacant apartment at a higher rental. In the absence of proof of other circumstances tending also to challenge the good faith, this evidence was unquestionably irrelevant and highly prejudicial. It could accomplish no more than to confuse the real issue involved in the controversy and leave a wrong impression in the minds of the jury.
The identical points raised in this proceeding were decided by this court in Saperstein v. Rubin, 191 N. Y. Supp. 405, and that case seems to be conclusive.
Final order reversed and a new trial ordered, with thirty dollars costs to appellants to abide the event.
Bijur and Mullan, JJ., concur.
Order reversed and new trial ordered.